64 U.S. 481 (____)
23 How. 481
JOHN CLIFTON, CLAIMANT OF THE BRIG WATER WITCH, HER TACKLE, &c., APPELLANT,
v.
WILLIAM H. SHELDON.
Supreme Court of United States.

The motion to dismiss the appeal was argued by Mr. Donohue in support of it, and by Mr. Owen against it.
*483 Mr. Justice NELSON delivered the opinion of the court.
This is an appeal from a decree of the Circuit Court of the United States for the southern district of New York, in admiralty. A motion has been made, on the part of the appellee, to dismiss the appeal, for the want of jurisdiction.
A libel was filed by Clifton, in the District Court, to recover freight on the two hundred and sixty-nine bales of cotton and nine bags of wool. Brower and Sheldon appeared as claimants, and contested the claim for the freight. Brower claimed sixty-seven of the two hundred and sixty-nine bales, and Sheldon two hundred and two bales. The District Court dismissed the libel.
On appeal to the Circuit Court, this decree was reversed, and decree rendered in favor of the libellant for the amount of the freight, $2,338.06; that J.W. Brower, claimant of a portion of the cotton, pay to the libellant the sum of $583.84, being the freight on the cotton claimed by him in the suit, and that the *484 claimant, W.H. Sheldon, pay for the portion claimed by him the sum of $1,754.22. Sheldon appealed from the decree to this court.
The motion is now made to dismiss the appeal, on the ground that the decree against Sheldon is less than $2,000, and which is apparent from a perusal of the decree. The sum decreed against him is only $1,754.22.
The freight was separately awarded against the claimants, in proportion to the cotton shipped by each one. The rights of each were distinct and independent.
But if it were otherwise, and the whole of the freight jointly against the claimants, the appeal must still be dismissed, as then the claimants should have joined in it.
Motion to dismiss granted.